Citation Nr: 0206288	
Decision Date: 06/13/02    Archive Date: 06/20/02

DOCKET NO.  94-22 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for hypertension.

(The issues of entitlement to service connection for 
defective vision and a cataract of the right eye are the 
subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Debora L. Wagner, Attorney


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from April 1975 to July 1981 
with subsequent service in the Air Force Reserves to include 
a period of active duty for training from October 1989 to 
February 1990 and a period of active duty from January 1991 
to July 1991.

This appeal arises from rating decisions of the Cleveland, 
Ohio Regional Office (RO).  Thereafter, the Board issued a 
decision in December 1997 in which the issue of entitlement 
to service connection for hypertension was remanded to the 
RO.

By written submission in July 2001, the veteran's 
representative indicated that the veteran wanted her to 
represent him on the claim of service connection for 
hypertension and Persian Gulf claims. 


FINDING OF FACT

The evidence is at least in equipoise in demonstrating that 
the veteran currently suffers from hypertension that was 
first manifest during active service in January 1991. 


CONCLUSION OF LAW

The veteran's hypertension was incurred during active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  The VCAA applies to all 
pending claims for VA benefits and provides, among other 
things, that VA shall make reasonable efforts to notify a 
claimant of relevant evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  The VCAA also requires VA to assist a claimant in 
obtaining such evidence.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001).  As set forth below, the RO's actions 
throughout the course of this appeal have satisfied the 
requirements under the VCAA.  

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
in a September 1993 rating decision of the evidence needed to 
substantiate his claim.  He was provided an opportunity to 
submit such evidence.  Moreover, in the February 2000 
supplemental statement of the case, the RO notified the 
veteran of all regulations relating to his claim of service 
connection for hypertension, informed him of the reasons for 
which it had denied his claim, and provided him additional 
opportunities to present evidence and argument in support of 
his claim.  The Board finds that the information provided to 
the veteran specifically satisfies the requirements of 
38 U.S.C.A. § 5103 (West Supp. 2001) in that the veteran was 
clearly notified of the evidence necessary to substantiate 
his claim.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been 
satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  The veteran 
has been provided a VA examination, he provided testimony at 
an October 1995 personal hearing at the RO, and all medical 
records have been obtained.  In short, VA has fulfilled the 
duty to assist by aiding the veteran in obtaining medical 
evidence that relates to his claim.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran and that no further action is 
necessary to meet the requirements of the VCAA and the 
applicable regulatory changes published to implement that 
statute.  66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  As such, there 
has been no prejudice to the veteran that would require a 
remand; the veteran's procedural rights have not been 
abridged, and the Board will proceed with appellate review.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

The service medical records include a July 1974 report of 
physical examination.  Blood pressure was 120/86 sitting, 
118/80 recumbent and 122/86 standing.

On the May 1981 separation examination, blood pressure was 
120/82 sitting.

An October 30, 1990 notation from Urgent Care includes a 
blood pressure reading of 148/94.  The rest of this notation 
involves treatment for a dermatological disability.

A January 24, 1991 notation indicates that a four day blood 
pressure check had revealed persistently elevated systolic 
and diastolic blood pressures.  The assessment was essential 
hypertension and medication was prescribed.  

In November 1991, a 5 day blood pressure check showed the 
presence of borderline hypertension.  The veteran had been 
exercising and watching his weight.  In January 1992, blood 
pressure was within normal limits on a 5 day check.

In April 1993, the veteran filed a service connection claim 
for disabilities to include hypertension.  The veteran 
indicated that hypertension had an onset in January 1991.

On VA examination in June 1994, the diagnoses included 
hypertension, primarily diastolic, currently on medications.

The veteran testified in October 1995 that he was put on 
medication for hypertension during service in January 1991.

A November 1995 statement from Nimmie Sehgal, M.D., indicates 
that the veteran had been treated in October 1993 and May and 
June 1994 for hypertension.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (2001).  Where a veteran served 
90 days or more during a period of war and hypertension 
becomes manifest to a degree of ten (10) percent or more 
within 1 year from date of termination of such service, such 
disease shall be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2001).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).  

The regulations further provide that with chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

It has neither been contended nor does the evidence show that 
hypertension was present during the veteran's initial period 
of enlistment.  The veteran does contend that hypertension 
was first manifest during a period of active service during 
the Persian Gulf War.  The first indicator of hypertension 
was registered in the October 1990 Urgent Care treatment 
notation when the borderline blood pressure reading of 148/94 
was recorded.  However, hypertension was first actually 
diagnosed several days into the veteran's January 1991 period 
of active service.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990), the Court 
indicated that when all of the evidence is assembled, the 
Secretary, or his designee, is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.

The Board finds that there is an approximate balance of the 
positive and negative evidence and that the evidence 
therefore is in relative equipoise.  The benefit of the doubt 
therefore must be given to the veteran's claim.  Hence, the 
Board concludes that entitlement to service connection for 
hypertension is warranted on the basis of direct service 
incurrence.  


ORDER

Entitlement to service connection for hypertension is 
granted.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

